Name: Commission Regulation (EU) NoÃ 1026/2010 of 12Ã November 2010 fixing a single percentage for acceptance of the amounts notified by the Member States to the Commission concerning the applications for the grubbing-up premium for the wine year 2010/2011
 Type: Regulation
 Subject Matter: agricultural activity; NA;  agricultural policy;  economic geography;  agricultural structures and production
 Date Published: nan

 13.11.2010 EN Official Journal of the European Union L 296/11 COMMISSION REGULATION (EU) No 1026/2010 of 12 November 2010 fixing a single percentage for acceptance of the amounts notified by the Member States to the Commission concerning the applications for the grubbing-up premium for the wine year 2010/2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 85s(4), in conjunction with Article 4 thereof, Whereas: (1) The eligible applications notified by the Member States to the Commission by 15 October 2010 according to Article 85s(2) of Regulation (EC) No 1234/2007 exceed the maximal annual budget for the grubbing-up scheme for the wine year 2010/2011, i.e. EUR 276 million, as laid down in Annex Xd to that Regulation. Therefore, a single percentage for acceptance of the amounts actually notified should be fixed. (2) Luxembourg has communicated, according to Article 85s(2) of Regulation (EC) No 1234/2007, eligible applications for an area smaller than 50 hectares; therefore it is exempted from the application for the single percentage of acceptance in accordance with Article 71(3) of Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (2). (3) For the sake of clarity it is appropriate to indicate also the breakdown per Member State concerned of the annual budget allocated to the grubbing-up scheme. (4) Commission Regulation (EC) No 1092/2009 (3) fixing a single percentage for acceptance of the amounts notified by the Member States to the Commission concerning the applications for the grubbing-up premium became obsolete at the end of the wine year 2009/2010. For this reason, it should be replaced by a new Regulation. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Grubbing-up applications notified to the Commission for the wine year 2010/2011 under Article 85s(2) of Regulation (EC) No 1234/2007 shall be accepted for 59,622 % of the amounts covered by those applications. The budget limits for the Member States concerned are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply for the wine year 2010/2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 170, 30.6.2008, p. 1. (3) OJ L 299, 14.11.2009, p. 8. ANNEX Budget limits for the Member States for the grubbing-up payments in the wine year 2010/2011 (EUR) Member State Budget for the grubbing-up Bulgaria 321 903 Germany 484 487 Greece 3 600 607 Spain 127 975 516 France 36 911 723 Italy 81 968 012 Cyprus 2 405 145 Luxembourg 3 150 Hungary 13 572 662 Austria 1 495 718 Portugal 3 610 683 Romania 2 784 554 Slovenia 458 581 Slovakia 407 259